t c memo united_states tax_court hugh d and nancy l sims petitioners v commissioner of internal revenue respondent docket no filed date hugh d sims pro_se blaine c holiday for respondent memorandum opinion marvel judge on date respondent issued a notice of final_determination denying petitioners’ claim to abate interest for the taxable_year on date petitioners filed a timely petition to review respondent’s determination the only issue for decision is whether - - petitioners are entitled to an abatement of interest pursuant to sec_6404 background some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in st paul minnesota when the petition in this case was filed references to petitioner are to hugh d sims this case arises from the settlement of a class action lawsuit against northwest airlines for alleged violations of the age discrimination in employment act adea petitioner a retired u s air force pilot was working for a commercial air carrier when he received an unsolicited letter from the u s equal employment opportunity commission eeoc asking him if he would like to participate ina class action lawsuit against northwest airlines he agreed to participate in the summer of during the pendency of the lawsuit petitioner was interviewed for employment by northwest airlines and hired as an employee sometime after petitioner was hired by northwest airlines the class action lawsuit was settled under the terms of the ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar settlement agreement petitioner in received dollar_figure which was allocated by court order as follows back wages dollar_figure interest big_number liquidated_damages big_number by letter dated date the supervising attorney for the eeoc informed petitioner that the united_states court of federal claims had decided an unrelated case 30_fedclaims_396 revd without published opinion 60_f3d_843 fed cir which held that adea settlement payments for backpay and liquidated_damages are not taxable he enclosed a copy of the opinion as well as a copy of an irs ruling regarding the taxability of money received in settlement of sex and race discrimination claims in the letter the attorney advised petitioner to consult with his tax adviser regarding the effect of the enclosed if any on your recent recovery in the subject action on their federal_income_tax return petitioners reported the backpay award of dollar_figure as wages on line and the interest award of dollar_figure on line a petitioners did not report the liquidated damage award of dollar_figure petitioners claimed an exclusion under sec_104 of dollar_figure and attached a schedule to the return explaining that the exclusion q4e- of the backpay award was based on the decision in bennett v united_states supra they also attached copies of the bennett decision and other documents supporting the exclusion to the return prior to the expiration of the applicable_period of limitations on assessment respondent conducted an examination of petitioners’ federal_income_tax return on date respondent issued an examination_report that determined the entire settlement award received from northwest airlines was fully taxable to petitioners citing the united_states supreme court’s decision in 515_us_323 the examination_report was respondent’s first written contact with petitioners from the time petitioners received the examination_report until approximately date petitioners considered the report and consulted with their return preparer concerning it on date petitioners signed form 4549-cg consenting to the assessment of the additional tax proposed in the examination_report and submitted it to respondent with a check in the amount of dollar_figure on date respondent received the examination_report also pointed out that the bennett case on which petitioners had relied was reversed in an unpublished per curiam decision based on the supreme court’s decision in 515_us_323 see 30_fedclaims_396 revd without published opinion 60_f3d_843 fed cir - - form 4549-cg and the check respondent applied the payment to petitioners’ account allocating dollar_figure to the income_tax deficiency and dollar_figure to accrued interest on date petitioners filed a claim_for_refund and request for abatement of interest assessed and paid with respect to their income_tax deficiency in their claim petitioners explained that when their return was prepared and filed existing legal precedent supported the position taken on their return petitioners argued that it was only after the supreme court decided schleier on date that the precedent on which they reasonably relied was overruled since in their view they complied with the law as it existed when their return was filed petitioners asserted that the income_tax deficiency was not their fault and they should not have to pay interest on the deficiency for the period prior to date when schleier was decided respondent disallowed petitioners’ claim in a notice of final_determination dated date and this proceeding followed discussion sec_6404 as in effect for authorizes respondent to abate all or any part of an assessment of interest on any deficiency attributable in whole or in part to any error or delay by an employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act and any_tax payment to the extent that any error or delay in the payment is attributable to the employee’s error or dilatory conduct in performing a ministerial_act under sec_6404 an error or delay is taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer and only after respondent has contacted the taxpayer in writing with respect to the deficiency or payment see sec_6404 sec_301_6404-2t a temporary proced admin regs fed reg date see also 112_tc_230 we have jurisdiction to decide this case because petitioner made a claim to abate interest under sec_6404 e respondent issued a final_determination disallowing petitioners’ claim after date and petitioners timely filed a petition to review the failure to abate interest see sec_6404 rule krugman v commissioner supra pincite in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 to permit respondent to abate interest attributable to unreasonable error or delay resulting from managerial and ministerial acts the new provision applies to interest accruing with respect to deficiencies or payments for tax years beginning after date the amended provision is not applicable here see 112_tc_19 n sec_6404 was added to the code by tbor sec_302 sec_110 stat - our jurisdiction is limited however to deciding whether respondent abused his discretion by refusing to abate interest see sec_6404 as we evaluate respondent’s exercise of discretion we are mindful that congress intended for respondent to abate interest under sec_6404 where failure to abate interest would be widely perceived as grossly unfair but that the abatement provision should not be used routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 see also krugman v commissioner supra in this case petitioners object to the assessment of interest against them because they made a good_faith effort to comply with the law as it existed when their return was filed they made full disclosure of their position and the legal and factual basis for it on their return even attaching copies of the case on which they relied they contend that the assessment of interest against them is unfair and therefore should be abated although we understand petitioners’ frustration and empathize with their position petitioners have not argued that any employee of respondent erred in performing a ministerial_act or delayed performing a ministerial_act as required by sec_6404 an examination of the facts in this case reveals there was no such error the term ministerial_act is defined as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date the only actions on which petitioners’ claim could be based are the decision to audit and the decision to disallow the exclusion relying upon the supreme court’s decision in 515_us_323 respondent’s decision to audit and the timing thereof cannot be attacked using sec_6404 e because sec_6404 applies only after respondent has contacted the taxpayer in writing about the deficiency or payment of tax krugman v commissioner supra pincite consequently sec_6404 does not permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period ’ id quoting h rept supra c b vol pincite likewise respondent’s decision to apply schleier to disallow petitioners’ exclusion sec_301_6404-2t b temporary proced admin regs fed reg date was promulgated before sec_6404 was amended in and was in effect during the final_regulation contains the same definition of ministerial_act and applies to tax years beginning after date see sec_301_6404-2t proced admin regs fed reg date --- - under sec_104 cannot be attacked using sec_6404 e because that decision was made before respondent contacted petitioner in writing concerning the deficiency for the first time see sec_6404 and involved the proper application of federal tax law see sec_301_6404-2t b temporary proced admin regs supra any delay occurring after petitioners received the examination_report and prior to the payment of the tax_deficiency was due to petitioners’ understandable desire to consult with their tax adviser regarding an appropriate response to the report petitioners’ complaint is really one against fate--they filed their return just before the supreme court provided definitive guidance on the correct_tax treatment to be accorded damages like those awarded here sec_6404 simply does not reach this type of complaint since there was no erroneous or dilatory performance of a ministerial_act respondent lacked authority to abate interest and therefore his refusal to abate interest in this case cannot be an abuse_of_discretion under sec_6404 accordingly we must sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
